Patton, J.,
dissenting. The plurality opinion engages in a detailed discussion concerning Cynthia Boston’s competency and availability, the admissibility of her out-of-court statements pursuant to Evid. R. 803(4), and the application of Evid. R. 102. None of the concerns raised in that discussion ultimately leads to error, much less prejudicial error. Instead, the sole ground for reversing the court of appeals is that there was reversible error in allowing two experts to testify as to their opinion of Cynthia’s credibility.20
Focusing solely on the issue of expert testimony on a complaining wit*132ness’ credibility, I agree that, as a general proposition of law, an expert may not testify as to the expert’s opinion of the veracity of the statements of a child declarant.21 However, while it was error to allow that opinion testimony, I find the error to be harmless since a review of the record clearly substantiates that even without the tainted evidence, there was overwhelming evidence to support the guilty verdict.
The plurality opinion cites Justice Brown’s concurrence in State v. Eastham (1988), 39 Ohio St. 3d 307, 311, 530 N.E. 2d 409, 413, in which he concluded that it was error for a consulting school counselor to express an opinion that a child-victim’s hearsay statements were truthful. I agree with Justice Brown’s conclusions in East-ham based on the facts of that case. Those facts are inapposite to the facts of this case. The difference lies in the evidence of sexual abuse: in this case it is overwhelming; in Eastham, it was not.
In Eastham, the state called a consulting counselor at the child-victim’s school as a witness. The counselor possessed a master’s degree in counseling psychology, but was not licensed as a psychologist and was not trained to conduct psychological testing. Id. at 311, 530 N.E. 2d at 413. The counselor met with the victim several times to assess her developmental abilities as part of an application for disability benefits. Id.
The concurrence in Eastham made it clear that the counselor’s testimony served to enhance the victim’s “equivocal” testimony. Id. at 312, 530 N.E. 2d at 414. Apparently, his opinion concerning the victim’s veracity was the only evidence besides the victim’s and tended to bolster a weak case. On that evidence, it is doubtful that the error could be deemed harmless, since there was not one iota of physical evidence of sexual abuse to support the child’s equivocal testimony.
The facts of this case compel the result opposite to that in Eastham. No one has seriously questioned that Cynthia was the object of sexual abuse. The ultimate question is whether defendant perpetrated those acts of abuse during the July 26-27, 1986 weekend visitation with Cynthia. I find substantial evidence to support the jury’s verdict without the testimony concerning Cynthia’s credibility.
It is important to compare Cynthia’s out-of-court statements to the physical and emotional evidence of abuse. On three separate occasions, Cynthia stated with unerring consistency to the effect that her father, the defendant, had “put something in *133my bucket [vagina].” The evidence of physical abuse corroborated these statements.
Cynthia first exclaimed the abuse to her mother the night following her visitation. The mother found redness around Cynthia’s vagina and anus. Cynthia was experiencing obvious genital discomfort at the time.
When Cynthia was being examined by Dr. Asch, she pointed to her vagina and stated that her father had put a telephone in her and it hurt. Dr. Asch’s examination uncovered a “slight whitish discharge and erythema [abnormal redness] of the labia,” along with redness of the labia minora. The hymenal opening was of a size typically found in girls aged ten to twelve years. There was penetrating trauma visible and scar tissue that was at least two weeks old. Thus, there was the clear inference that the hymenal scarring could relate back to the July 26-27 weekend visitation.22
During Cynthia’s sessions with Dr. Lord, she stated that “he [defendant] put something in my bucket.” As she said this, Cynthia pointed at the penis on the SAC doll that Dr. Lord was utilizing during the session. Dr. Lord also testified that Cynthia, when handling the SAC dolls, inserted the penis of the male doll into the vagina of the female doll in a manner that indicated to her that Cynthia had been exposed to sexual abuse. Cynthia used the SAC dolls to demonstrate other manipulations of sexual conduct as well. Finally, Dr. Lord testified that Cynthia exhibited behavioral responses to various stimuli that were indicative of sexual abuse.'
The obvious import of this physical and emotional evidence is that it tended to corroborate Cynthia’s out-of-court statements. Indeed, the plurality opinion expressly recognizes this evidence of abuse as constituting the requisite guarantees of trustworthiness that permitted the trial court to admit Cynthia’s declaration due to her unavailability. More importantly, it constitutes independent evidence of sexual abuse that was at least as persuasive as the expert’s opinion regarding Cynthia’s credibility.
Other courts have concluded that improper opinion testimony may be harmless if there is other evidence of abuse. Compare Townsend v. State (Nev. 1987), 734 P. 2d 705 (erroneously permitting expert to detail reasons for conclusions she reached regarding alleged victim’s truthfulness harmless given overwhelming evidence of guilt), and United States v. Provost (C.A. 8, 1989), 875 F. 2d 172 (expert’s comment that might be construed as an implied statement of her belief that victim was telling the truth was harmless in view of testimony as a whole and context in which it was given), with State v. Rimmasch (Utah 1989), 775 P. 2d 388 (erroneous admission of expert appraisal of complaining witness found reversible error where there was no corroborative physical evidence and victim’s version of facts was bolstered by challenged testimony), and State v. Holloway (1986), 82 N.C. App. 586, 347 S.E. 2d 72 (reversible error to admit testimony relating to victim’s truthfulness where state’s case depended almost entirely upon credibility of victim and child was not physically *134injured). Following these courts, and Justice Brown’s concurrence in East-ham, supra, I would find that the admission of testimony relating to Cynthia’s credibility was harmless error. To hold otherwise weakens our consistent application of the harmless error doctrine. Since the evidence of abuse was so overwhelming, I would affirm the judgment below.

 Although I confine my dissent solely to the issue of harmless error, I am compelled to state that I cannot accept the plurality’s discussion of Evid. R. 102 and 803(4). Rather than definitively resolving issues arising under those evidence rules, the plurality raises rhetorical questions concerning the rules' applicability that may *132serve to confuse, instead of aid, our lower courts. I would admit Cynthia’s out-of-court statements pursuant to Evid. R. 803(4) and affirm the analysis of the court of appeals.


 I do not read the plurality opinion to foreclose expert testimony concerning the typical victim of child sexual abuse. The plurality concludes that Dr. Lord had not testified to independent evidence that Cynthia suffered emotional abuse. While I differ with this conclusion, see infra, I agree that Dr. Lord’s opinion that Cynthia had not been programmed to give autonomic responses was inadmissible.
The distinctions between evidence concerning a typical child abuse victim and a particular child abuse victim are subtle. Cf. State v. Buell (1986), 22 Ohio St. 3d 124, 22 OBR 203, 489 N.E. 2d 795, paragraphs one and two of the syllabus. While experts may testify that it is their opinion that a child has been abused, such opinions implicitly assert a belief in the child’s story. Such an opinion, however, is only an indirect comment on truthfulness and is therefore admissible.


 Dr. Asch’s findings were not inconsistent with those of Dr. Johnson, the child’s pediatrician. Dr. Johnson readily admitted that the child’s refusal to be examined prevented him from performing an internal examination. He was simply unable to see that which the child allowed Dr. Asch to see. Therefore, the absence of any internal findings in Dr. Johnson’s examination lacks significance.